                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION

THOMAS EDWARD BURKE, JR.                                                                       PLAINTIFF

v.                                                           CIVIL ACTION NO. 5:19-CV-P10-TBR

JAMES ERWIN, et al.                                                                        DEFENDANTS

                            MEMORANDUM OPINION AND ORDER

          Plaintiff Thomas Edward Burke, Jr., filed a pro se, in forma pauperis complaint pursuant

to 42 U.S.C. § 1983. On initial screening pursuant to 28 U.S.C. § 1915A and McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549

U.S. 199 (2007), some claims were dismissed, Plaintiff’s individual-capacity claim against

Defendant Nancy Raines1 for deliberate indifference was allowed to continue, and Plaintiff was

given an opportunity to amend his complaint to name Defendants responsible for alleged

retaliation against him.

                                                      I.

          Plaintiff filed his amended complaint (DN 15) naming KSP case workers Amy Fischer

and James Harris in their individual and official capacities regarding the alleged retaliation

against him. The Court will allow the retaliation claim against these Defendants in their

individual capacities to continue. As set forth below, the Court will dismiss the official-capacity

claims.

                                                      II.

          When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the


1
 Defendant Raines is an employee of Correct Care Solutions, the medical provider at Kentucky State Penitentiary
(KSP).
Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       The Eleventh Amendment “bars all suits, whether for injunctive, declaratory or monetary

relief, against the state and its departments,” Thiokol Corp. v. Dep’t of Treasury, State of Mich.,

Revenue Div., 987 F.2d 376, 381 (6th Cir. 1993), unless Congress has validly abrogated the

state’s immunity or the state has waived its immunity. Nev. Dep’t of Human Res. v. Hibbs, 538

U.S. 721, 726 (2003). The Commonwealth of Kentucky has not waived its immunity, see Adams

v. Morris, 90 F. App’x 856, 857 (6th Cir. 2004), and in enacting § 1983, Congress did not intend

to override the traditional sovereign immunity of the states. Whittington v. Milby, 928 F.2d 188,

193-94 (6th Cir. 1991).

       “This [Eleventh Amendment] bar remains in effect when State officials are sued for

damages in their official capacity.” Kentucky v. Graham, 473 U.S. 159, 169 (1985). The




                                                  2
Eleventh Amendment, therefore, bars this § 1983 action against Defendants Fischer and Harris in

their official capacities for damages.2

                                                             III.

           For the foregoing reasons,

           IT IS ORDERED that Plaintiff’s official-capacity claims against Defendants Fischer and

Harris are DISMISSED for seeking monetary relief from Defendants immune from such relief

pursuant to 28 U.S.C. § 1915A(b)(2).

           The Court will enter a separate Order Directing Service and Scheduling Order to govern

the remaining claims in this action, i.e., the individual-capacity claims against Defendant Raines

for deliberate indifference and against Defendants Fischer and Harris for retaliation.

Date:     July 1, 2019




cc:     Plaintiff, pro se
        Defendants
        General Counsel, Justice & Public Safety Cabinet
4413.009




2
    Plaintiff does not seek injunctive relief involving his retaliation claim.


                                                               3
